Citation Nr: 1624138	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  12-12 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disability exhibited by breathing problems.

2.  Entitlement to service connection for a disability exhibited by equilibrium problems.

3.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his friend
ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1969.  Service in the Republic of Vietnam is indicated by the record.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In March 2015, the Veteran presented sworn testimony during a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In June 2015, the Board denied the Veteran's claim of entitlement to service connection for a disability exhibited by breathing problems and remanded the claims of entitlement to service connection for a disability exhibited by equilibrium problems and hypertension.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand, the Court issued a March 2016 Order vacating the portion of the Board's decision denying entitlement to service connection for a disability exhibited by breathing problems remanding the case to the Board for further action consistent with the terms of the Joint Motion.

The issues of entitlement to service connection for a disability exhibited by equilibrium problems and hypertension, to include as due to herbicide exposure and as secondary to service-connected diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

A chronic disability exhibited by breathing problems did not have its clinical onset in service and is not otherwise related to active duty.


CONCLUSION OF LAW

A disability exhibited by breathing problems was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

A pre-decisional notice letter dated in June 2008 complied with VA's duty to notify the Veteran with the service connection claim adjudicated herein.  Specifically, the letter apprised the Veteran of what the evidence must show to establish entitlement to the benefits, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.   

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that 38 C.F.R. § 3.103 requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show pertinent disabilities that were related to active duty or a service-connected disability would be helpful in establishing the service connection claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103; they have not identified any prejudice in the conduct of the Board hearing.  

Regarding VA's duty to assist, the RO obtained service personnel records, service treatment records (STRs), as well as, private and VA treatment records in furtherance of his claim.  

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83. 

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  There must, however, be sufficient evidence of such a relationship to trigger VA's duty to provide an examination or obtain a medical opinion.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

In this case, the Veteran has not been afforded a VA examination or an opinion as to his disability exhibited by breathing problems.  However, as detailed below the Board finds the Veteran's and his spouses' assertions of an in-service incident or injury resulting in breathing problems lack credibility, and his STRs are otherwise silent to any disability exhibited by breathing.  Furthermore, there is no indication that the claimed disability may be associated with an established event, injury or disease in service.  Accordingly, the Board finds an examination and medical nexus opinion are not necessary as even the low standard McLendon, 20 Vet. App. at 83. has not been met. 

Accordingly, VA has no duty to inform or to assist that has been unmet. 

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of the VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b).  Here, as will be detailed below, the Veteran does not relate his breathing problems to any incident of his combat service; rather, he asserts that he went into a gas chamber as a form of punishment by his drill sergeant.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for consideration. 
Here, the Veteran contends that his disability exhibited by breathing problems is due to his military service.  See, e.g., Board hearing transcript dated March 2015.  For the reasons set forth below, the Board concludes that service connection is not warranted.

The Veteran's STRs, including his July 1966 enlistment examination report and December 1969 separation examination report, are absent any complaints, treatment, or diagnosis of any breathing problems.  Specifically, he denied that he had any shortness of breath in his enlistment and separation examination reports.   

Post-service treatment records show that the Veteran denied any shortness of breath.  See, e.g., private treatment report dated March 2001 and VA treatment reports dated August 1988, June 2009, and April 2011.  In a July 2012 VA treatment report, the Veteran complained of shortness of breath.  

In an April 2014 statement, the Veteran's spouse indicated that the Veteran's breathing symptomatology began in 1969, while he was still in service.

During the March 2015 Board hearing, the Veteran testified that he has had breathing problems since service.  In particular, he indicated that he "had a problem with a drill sergeant and [he] had went through [a] gas chamber" and that he stayed inside without a mask for five minutes.  He stated that he went to sick hall and sought treatment during his military service.  He further testified that since service, he has suffered from breathing problems; however, he has not received treatment, to include medications, for his breathing problems.

Where the Board encounters lay evidence, the Board is required to assess the competency and credibility of that evidence before assigning it weight.  Competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted.  Layno, supra.
Here, the Board finds that the Veteran and his spouse are competent to report certain observable symptoms such as breathing problems.  However, competency of evidence differs from its weight and credibility.  
In determining whether statements and evidence submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the veteran.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

The Board finds that the Veteran's and spouses' statements regarding the Veteran's in-service breathing problems are not credible and afforded no probative value. While the Veteran claims that he sought treatment during his military service for his breathing problems, his STRs are silent as to any treatment, complaint, or diagnosis of any breathing problems.  In fact, the STRs demonstrate that the Veteran did not report any in-service injury causing any breathing problems.  On separation from the service, the Veteran denied having breathing problems such as asthma or shortness of breath.  Also, post-service medical evidence shows that he has repeatedly denied breathing problems, to include shortness of breath on multiple occasions.  See, e.g., private treatment record dated March 2001 and VA treatment record dated April 2011.  Conversely, in July 2012, the Veteran complained of shortness of breath; however, he did not report any in-service event that could have caused his shortness of breath.  Finally, the Veteran submitted several compensation claims over the years and never mentioned a disability exhibited by breathing problems.  It seems reasonable that if he had such a disability and thought it was related to service, he would have mentioned this when filing earlier claims.  Therefore, the Board does not find credible evidence that breathing problems started in service and persisted since then.  

Notably, even if the Veteran's reported in-service injury, being placed in a gas chamber as a form of punishment, did occur the evidence does not reflect any symptomatology associated with breathing problems until four decades later.  

The Board finds persuasive that there is no medical evidence of any complaints, diagnosis, or treatment of a disability exhibited by breathing problems until July 2012.  The fact remains that there is lack of objective evidence of any treatment for 

a disability exhibited by breathing problems.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Here, the lack of any evidence of breathing complaints, symptoms, or findings until decades after service and that the Board finds that the Veterans' testimony is not credible establishes that the in-service occurrence or aggravation of a disease or injury requirement has not been satisfied.

In sum, the evidence of record, including the Veteran's and his spouse's statements, concerning an alleged in-service injury resulting in breathing problems are at odds with the remainder of the record and therefore lack credibility.  The preponderance of the evidence weighs against a finding of an in-service injury, event or disease, or that the Veteran's breathing problems are related to his military service.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.


ORDER

Entitlement to service connection for a disability exhibited by breathing problems is denied. 



REMAND

The Veteran claims that his disability exhibited by equilibrium and hypertension are due to his military service. 

As to his claimed hypertension, he specifically asserts that his hypertension is due to herbicide exposure and his service-connected diabetes mellitus. 

In June 2015, the Board remanded the Veteran's hypertension claim for an addendum opinion to address, in pertinent part, whether his hypertension was due to his military service, to include his conceded herbicide exposure.  In a September 2015 VA opinion, the VA physician opined that the Veteran's hypertension was not related to his military service.  However, the opinion  did not address what impact, if any, the conceded herbicide exposure may have had on the Veteran's hypertension.  In fact, the VA examiner did not even mention herbicide exposure.  Therefore, the Board finds that a remand is necessary for an addendum opinion.  

With regard to his disability exhibited by equilibrium problems, in June 2015, the Board remanded the Veteran's claim to afford him a VA examination to determine the nature and etiology of his disability exhibited by equilibrium problems.  In September 2015, the Veteran was afforded a VA examination.  Essentially, the September 2015 VA examiner found that there was no objective evidence of vertigo or vestibular disorder; the VA examiner reasoned that there was no evidence of "proper work-up" illustrating such a diagnosis.  In support of his findings, the September 2015 VA examiner cited to multiple treatment records that revealed that the Veteran has sought treatment for his complaints of dizziness and vertigo.  The treatment records that the VA examiner cited show that treatment providers questioned the Veteran's etiology of his dizziness and suspected him to have vestibular migraine or benign paroxysmal positional vertigo (BPPV).  See, e.g., VA treatment records dated June 2012 August 2012.  As such, although the VA examiner found that the Veteran does not have a current diagnosis because there has been no proper work-up, does not rule an equilibrium disability.  Moreover, the VA September 2015 VA examiner opined that the Veteran's disability exhibited by equilibrium problems was not related to his military service or his service-connected disabilities.  However, the VA examiner recognized that anemia and inner ear disturbances can cause dizziness.  Notably, the Veteran is service-connected for anemia and defective hearing.  Accordingly, the Board finds that upon remand, a VA opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment that the Veteran may have received at any VA health care facility since September 2015.  All such available documents should be associated with the claims file.

2.  Then, the claims folder should be referred back to the VA physician who provided the September 2015 VA opinion concerning the Veteran's claim for service connection for hypertension.  The VA physician should offer an addendum medical opinion based on a thorough review of the evidence of record.  A copy of this remand must be made available to the physician for review in connection with the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the VA physician.

The VA physician should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) had its clinical onset during military service or is otherwise related to service, to include as due to conceded herbicide exposure.

The VA physician must acknowledge and comment on the significance, if any, of the Veteran's conceded herbicide exposure in service.  

The VA physician must provide a rationale for the opinion given.  The VA physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the VA physician rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

3.  Then, refer the claims file to a VA physician to obtain an opinion to determine the nature and etiology of any disability exhibited by equilibrium problems.  A copy of this remand must be made available to the physician for review in connection with the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the VA physician.

The VA physician should identify any disability exhibited by equilibrium problems found then determine whether it is as likely as not (50 percent or greater probability) that it had its clinical onset in or is otherwise related to military service.  

If not, the physician should indicate whether any disability exhibited by equilibrium problems found is as likely as not (50 percent or greater probability) caused or aggravated by his service-connected anemia or defective hearing.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

In addressing the question above the physician should address and comment on VA examination report dated February 1980 and private treatment provider, Dr. M. Walker, dated April 2007.
4.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


